Filed 10/20/21 P. v. Mitchum CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C092662

                    Plaintiff and Respondent,                                   (Super. Ct. No. 18CF01206 &
                                                                                         20CF00625)
           v.

 MICHAEL ERNEST MITCHUM, JR.,

                    Defendant and Appellant.




         Appointed counsel for defendant Michael Ernest Mitchum, Jr., has asked this court
to conduct an independent review of the record to determine whether there are any
arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable
error in defendant’s favor, we affirm.
                                                 BACKGROUND
         Defendant’s appeal is a consolidation of two cases. In the first case (18CF01206),
defendant was in a car that Butte County Sheriff’s deputies pulled over for a traffic stop


                                                             1
on January 30, 2018. Deputies found a loaded .22-caliber pistol under defendant’s seat
and 3.5 grams of methamphetamine on defendant. Deputies then obtained a search
warrant of defendant’s home and found a shotgun, shotgun shells, a .22-caliber pistol
magazine, and .22-caliber ammunition.
        Defendant was charged with unlawful possession of ammunition (Pen. Code,
§ 30305, subd. (a)(1), count 1),1 possession of a firearm by a felon (§ 29800, subd. (a)(1),
count 2), and it was alleged he had five prior prison terms (§ 667.5, subd. (b)).
        In the second case (20CF00625), defendant was in an altercation with staff at the
Butte County Jail on February 2, 2020. When a correctional deputy asked defendant a
question, defendant cursed back and said he was not going to talk to the deputy.
Defendant then fought the deputies when they tried to remove him from the housing unit,
hit a deputy in the face during the struggle, and eventually had to be tased.
        Defendant was charged with resisting an executive officer by force or violence
(§ 69, subd. (a), count 1) and battery upon a custodial officer (§ 243.1, count 2). It was
also alleged defendant had a prior strike. Defendant had a jury trial in this case and on
August 20, 2020, the jury found defendant guilty of resisting an executive officer (count
1) and not guilty of battery upon a custodial officer (count 2).
        Defendant filed Pitchess2 motions for discovery of police officer conduct in both
cases, and the trial court denied both motions for lack of good cause.
        On August 26, 2020, defendant pleaded no contest in the first case to possession of
a firearm by a felon (count 2) and admitted a prior felony conviction in exchange for
dismissal of all other remaining counts and allegations in that case. On the same day,
pursuant to the plea agreement, the trial court sentenced defendant in both cases to three



1   Undesignated statutory references are to the Penal Code.
2   Pitchess v. Superior Court (1974) 11 Cal.3d 531.

                                              2
years (upper term) for possession of a firearm by a felon and eight months (one-third
midterm) for resisting an executive officer for a total term of three years eight months.
         Defendant filed an appeal in both cases without obtaining a certificate of probable
cause.
                                        DISCUSSION
         Counsel filed an opening brief that sets forth the facts and procedural history of
the case and requests this court to review the record and determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of his right to file a supplemental brief within 30 days from the date
the opening brief was filed. More than 30 days have elapsed, and defendant has not filed
a supplemental brief. Our review of the record pursuant to Wende has disclosed no
arguable errors in defendant’s favor.
                                        DISPOSITION
The judgment is affirmed.



                                                    /s/
                                                   HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
MURRAY, J.



                                               3